                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF GEORGIA
                          AUGUSTA DIVISION




FRANK DWIGHT MACK,

     Plaintiff-^pellant,              Case No.    CV 118-095
                                      Appeal No. 19-11276-HH
V.



TI'QUITA MILES,

     Defendant - Appellee.

                              ORDER


     The judgment in the above-styled action having been affirmed by

the United States Court of Appeals for the Eleventh Circuit,

     IT IS HEREBY ORDERED that the judgment of the United States Court

of Appeals for the Eleventh Circuit is made the judgment of this Court.

     SO ORDERED, this               day of December 2019.




                                HONO^AS^ J. RANDAL HALL, CHIEF JUDGE
                                UNITmjSTATES DISTRICT COURT
                                     fE^ DISTRICT OF GEORGIA
